DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 8-10, 15, 16, 18, and 23-27 have been cancelled.  Claim 28-34 are new.
	Claims 1-7, 11-14, 17, 19-22, and 28-34 are pending and under examination.

2.	The double patenting rejections over the claims of the copending applications 15/900,029; 15/940,215, 16/426,880, and 16/426,905 are moot because the 
claims copending applications have been abandoned.
The double patenting rejection over claims 1-17 of copending application 16/235,453 is moot because claims 1-17 of the copending application have been cancelled.

Maintained Rejections
Double Patenting
3.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321I or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claim 1-6, 13, 14, 17, and 19-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,344,263, of each Edinger et al. (PGPUB 2015/0118265), Chang et al. (Expert Opin. Drug Deliv., 2008, 5: 1313-1321), and Stavridis et al. (Exp. Cell Res., 1986, 164: 568-572), as evidenced by Marsee et al. (Am. J. Clin. Pathol., 2010, 134: 429-435).  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same genetically engineered erythroid cell.  The specific genetically engineered erythroid cell recited in the patent claims anticipates the genus of erythroid cell recited in the instant claim.  The patent claims do not specifically recite that the erythroid precursor is in the maturation phase.  However, Edinger et al. teach that genetically engineered erythroid cells could be obtained by genetically engineering erythroid precursors in the differentiation as well as in the in vitro (see p. 1316, paragraph bridging columns 1 and 2).  While Chang et al. do not specifically teach transferrin, Stavridis et al. teach that Tf-coated nanoliposomes (i.e., LNPs) could be used for nucleic acid delivery to erythroid progenitors (see Abstract; p. 568, third paragraph; p. 569, fourth paragraph).  Based on these teachings, modifying the patent by using Tf-coated liposomes encapsulating nucleic acid within their core would have been obvious to one of skill in the art to achieve the predictable result of obtaining erythroid cells expressing exogenous polypeptides.  One of skill in the art would have also found obvious to contact the erythroid cells with the Tf-liposomes in a medium lacking competing soluble Tf to achieve the predictable result of introducing the nucleic acids into the erythroid cells.  As evidenced by Marsee et al., TfR is the same as CD71 (see Abstract).  Thus, the patent claims and the instant claim are obvious variants.

5.	Claims 1-6, 13, 14, 17, and 19-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 10-20 of U.S. Patent No. 10,456,421, in view of in view of each Edinger et al., Chang et al., and Stavridis et al., as evidenced by Marsee et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same in vitro (see p. 1316, paragraph bridging columns 1 and 2).  While Chang et al. do not specifically teach transferrin, Stavridis et al. teach that Tf-coated nanoliposomes (i.e., LNPs) could be used for nucleic acid delivery to erythroid progenitor by (see Abstract; p. 568, third paragraph; p. 569, fourth paragraph).  Based on these teachings, modifying the patent by using Tf-coated liposomes encapsulating nucleic acid within their core would have been obvious to one of skill in the art to achieve the predictable result of obtaining erythroid cells expressing exogenous polypeptides.  One of skill in the art would have also found obvious to contact the erythroid cells with the Tf-liposomes in a medium lacking competing soluble Tf to achieve the predictable result of introducing the nucleic acids into the erythroid cells.  As evidenced by Marsee et al., TfR is the same as CD71 (see Abstract).  Thus, the patent claims and the instant claim are obvious variants.

s 1-6, 13, 14, 17, and 19-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,329,531, in view of in view of Edinger et al., Chang et al., and Stavridis et al., as evidenced by Marsee et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets encompass the same genetically engineered erythroid cell.  The instant specification defines that the erythroid cell could be an enucleated cell (see p. 19, lines 21-22).  The specific genetically engineered erythroid cell recited in the patent claims anticipates the genus of genetically engineered erythroid cell recited in the instant claim.  Although the patent claims do not specifically recite a method, one of skill in the art would have readily recognized that obtaining the genetically engineered erythroid cell necessarily entails the method.  Thus, modifying the patent claims by further claiming the method would have been obvious to one of skill in the art.  Since Edinger et al. teach that genetically engineered erythroid cells could be obtained by genetically engineering erythroid precursors in the differentiation as well as in the maturation phase (see [0004]; [0019]), practicing the method by using erythroid precursors in the maturation phase would have been obvious to one of skill in the art with the reasonable expectation that doing so would result in genetically engineered erythroid cells.  Furthermore, Chang et al. teach that targeted delivery via ligands binding cell surface proteins enhances delivery in vitro (see p. 1316, paragraph bridging columns 1 and 2).  While Chang et al. do not specifically teach transferrin, Stavridis et al. teach that Tf-coated nanoliposomes (i.e., LNPs) could be used for nucleic acid delivery to erythroid progenitor by (see Abstract; p. 568, third paragraph; p. 569, fourth paragraph).  Based on these teachings, one of skill in the art .

7.	Claims 1-6, 13, 14, 17, and 19-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 16, and 21-26 of U.S. Patent No. 10,301,593, in view of in view of each Edinger et al., Chang et al., and Stavridis et al., as evidenced by Marsee et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same genetically engineered erythroid cell.  The specific genetically engineered erythroid cell recited in the patent claims anticipates the genus of genetically engineered erythroid cell recited in the instant claim.  The instant specification defines that the erythroid cell could be an enucleated cell (see p. 19, lines 21-22).  Although the patent claims do not specifically recite a method, one of skill in the art would have readily recognized that obtaining the genetically engineered erythroid cell necessarily entails the method.  Thus, modifying the patent claims by further claiming the method would have been obvious to one of skill in the art.  Since Edinger et al. teach that genetically engineered erythroid cells could be obtained by genetically engineering erythroid precursors in the differentiation as well as in the maturation phase (see [0004]; [0019]), in vitro (see p. 1316, paragraph bridging columns 1 and 2).  While Chang et al. do not specifically teach transferrin, Stavridis et al. teach that Tf-coated nanoliposomes (i.e., LNPs) could be used for nucleic acid delivery to erythroid progenitor by (see Abstract; p. 568, third paragraph; p. 569, fourth paragraph).  Based on these teachings, one of skill in the art would have found obvious to use Tf-coated liposomes encapsulating nucleic acid within their core to achieve the predictable result of obtaining genetically engineered erythroid cells expressing exogenous polypeptides.  One of skill in the art would have also found obvious to contact the erythroid cells with the Tf-liposomes in a medium lacking competing soluble Tf to achieve the predictable result of introducing the nucleic acids into the erythroid cells.  As evidenced by Marsee et al., TfR is the same as CD71 (see Abstract).  Thus, the patent claims and the instant claim are obvious variants.

8.	Claims 1-6, 13, 14, 17, and 19-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,301,594, in view of in view of Edinger et al., Chang et al., and Stavridis et al., as evidenced by Marsee et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same genetically engineered erythroid cell.  The specific genetically engineered erythroid cell in vitro (see p. 1316, paragraph bridging columns 1 and 2).  While Chang et al. do not specifically teach transferrin, Stavridis et al. teach that Tf-coated nanoliposomes (i.e., LNPs) could be used for nucleic acid delivery to erythroid progenitor by (see Abstract; p. 568, third paragraph; p. 569, fourth paragraph).  Based on these teachings, one of skill in the art would have found obvious to use Tf-coated liposomes encapsulating nucleic acid within their core to achieve the predictable result of obtaining genetically engineered erythroid cells expressing exogenous polypeptides.  One of skill in the art would have also found obvious to contact the erythroid cells with the Tf-liposomes in a medium lacking competing soluble Tf to achieve the predictable result of introducing the nucleic acids .

9.	Claims 1-6, 13, 14, 17, and 19-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,557,119, in view of in view of each Edinger et al., Chang et al., and Stavridis et al., as evidenced by Marsee et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same genetically engineered erythroid cell.  The specific genetically engineered erythroid cell recited in the patent claims anticipates the genus of genetically engineered erythroid cell recited in the instant claim.  The instant specification defines that the erythroid cell could be an enucleated cell (see p. 19, lines 21-22).  Although the patent claims do not specifically recite a method, one of skill in the art would have readily recognized that obtaining the genetically engineered erythroid cell necessarily entails the method.  Thus, modifying the patent claims by further claiming the method would have been obvious to one of skill in the art.  Since Edinger et al. teach that genetically engineered erythroid cells could be obtained by genetically engineering erythroid precursors in the differentiation as well as in the maturation phase (see [0004]; [0019]), practicing the method by using erythroid precursors in the maturation phase would have been obvious to one of skill in the art with the reasonable expectation that doing so would result in genetically engineered erythroid cells.  Furthermore, Chang et al. teach that targeted delivery via ligands binding cell surface proteins enhances delivery in vitro (see p. 1316, paragraph bridging columns 1 and 2).  While Chang et al. do not specifically teach .

10.	Claims 1-6, 13, 14, 17, and 19-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 10-18 of U.S. Patent No. 10,568,910, in view of in view of each Edinger et al., Chang et al., and Stavridis et al., as evidenced by Marsee et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same genetically engineered erythroid cell.  The specific genetically engineered erythroid cell recited in the patent claims anticipates the genus of genetically engineered erythroid cell recited in the instant claim.  The instant specification defines that the erythroid cell could be an enucleated cell (see p. 19, lines 21-22).  Although the patent claims do not specifically recite a method, one of skill in the art would have readily recognized that obtaining the genetically engineered erythroid cell necessarily entails the method.  Thus, modifying the patent claims by further claiming the method would have been in vitro (see p. 1316, paragraph bridging columns 1 and 2).  While Chang et al. do not specifically teach transferrin, Stavridis et al. teach that Tf-coated nanoliposomes (i.e., LNPs) could be used for nucleic acid delivery to erythroid progenitor by (see Abstract; p. 568, third paragraph; p. 569, fourth paragraph).  Based on these teachings, one of skill in the art would have found obvious to use Tf-coated liposomes encapsulating nucleic acid within their core to achieve the predictable result of obtaining genetically engineered erythroid cells expressing exogenous polypeptides.  One of skill in the art would have also found obvious to contact the erythroid cells with the Tf-liposomes in a medium lacking competing soluble Tf to achieve the predictable result of introducing the nucleic acids into the erythroid cells.  As evidenced by Marsee et al., TfR is the same as CD71 (see Abstract).  Thus, the patent claims and the instant claim are obvious variants.

11.	Claims 1-6, 13, 14, 17, and 19-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 19-28 of U.S. Patent No. 10,517,897, in view of in view of each Edinger et al., Chang et al. and Stavridis et al., as evidenced by Marsee et al.  Although the claims at issue are not identical, they are not both claim sets are drawn to the same genetically engineered erythroid cell.  The specific genetically engineered erythroid cell recited in the patent claims anticipates the genus of erythroid cell recited in the instant claim.  However, Edinger et al. teach that genetically engineered erythroid cells could be obtained by genetically engineering erythroid precursors in the differentiation as well as in the maturation phase (see [0004]; [0019]).  Thus, modifying the patent claims by using erythroid precursors in the maturation phase would have been obvious to one of skill in the art with the reasonable expectation that doing so would result in genetically engineered erythroid cells.  The patent claims do not recite using a targeted LPN.  Chang et al. teach that targeted delivery via ligands binding cell surface proteins enhances delivery in vitro (see p. 1316, paragraph bridging columns 1 and 2).  While Chang et al. do not specifically teach transferrin, Stavridis et al. teach that Tf-coated nanoliposomes (i.e., LNPs) could be used for nucleic acid delivery to erythroid progenitor by (see Abstract; p. 568, third paragraph; p. 569, fourth paragraph).  Based on these teachings, modifying the patent by using Tf-coated liposomes encapsulating nucleic acid within their core would have been obvious to one of skill in the art to achieve the predictable result of obtaining erythroid cells expressing exogenous polypeptides.  One of skill in the art would have also found obvious to contact the erythroid cells with the Tf-liposomes in a medium lacking competing soluble Tf to achieve the predictable result of introducing the nucleic acids into the erythroid cells.  As evidenced by Marsee et al., TfR is the same as CD71 (see Abstract).  Thus, the patent claims and the instant claim are obvious variants.

 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 119, 121-134 of copending Application No. 16/315,967; over claims 1-8, 10, 12-14, and 16-23 of copending Application No. 16/383,236; and over claims 1, 3, 4, 11, 18, 26, and 28-30 of copending Application No. 17/072,611 (reference applications), in view of in view of each Edinger et al., Chang et al. ,and Stavridis et al., as evidenced by Marsee et al.  Although the claims at issue are not identical, they are not patentably distinct from each other for reasons similar to the ones set forth in the rejections above.  Thus, the patent claims and the application claims are obvious variant of one another.
These are provisional obviousness-type double patenting rejections because the conflicting claims have not in fact been patented.

Claim Rejections – 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-6, 13, 14, 17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Edinger et al. (PGPUB 2015/0118265), in view of each Chang et al. (Expert Opin. Drug Deliv., 2008, 5: 1313-1321), Marsee et al. (Am. J. Clin. Pathol., 2010, 134: 429-435), and Stavridis et al. (Exp. Cell Res., 1986, 164: 568-572).  
Edinger et al. teach an in vitro method for introducing a polypeptide-encoding RNA (i.e., an mRNA) or DNA into erythroid progenitors such as human normoblasts (i.e., in the maturation phase), the method comprising contacting the erythroid cells with liposomes (i.e., lipid particle or LP) encapsulating the encoding RNA or DNA and culturing the erythroid cells to express the polypeptide (claims 1, 4-6, 14, 17, and 22) (see [0004]-[0007]; [0018]-[0019]; [0025]-[0030]; [0032]; [0034]; [0036]; [0058]; [0063]).  Edinger et al. teach that the method is used to obtain cells for therapeutic purposes (see [0010]-[0011]).  Edinger et al. teach a pharmaceutical composition comprising at least 10% of modified erythroid cells (see [0066]; [0069]).
Edinger et al. do not teach targeted nanoliposomes (claims 1, 13, 14, and 22).  Chang et al. teach that targeted delivery via ligands binding cell surface proteins enhances delivery in vitro (see p. 1316, paragraph bridging columns 1 and 2).  While Chang et al. do not specifically teach transferrin, Marsee et al. teach that erythroid progenitors (including normoblasts) express the transferrin receptor (or CD7; claims 1 and 19-22) (see Abstract; p. 429).  Stavridis et al. teach that transferrin (Tf)-coated nanoliposomes (i.e., LNPs as recited in claims 2 and 3) could be used for the delivery of encapsulated nucleic acids to erythroid progenitors (see Abstract; p. 568, third paragraph; p. 569, fourth paragraph).  Based on these teachings, modifying Edinger et al. by encapsulating the hydrophilic nucleic acid within the hydrophilic core of Tf-coated claims 19-21) to achieve the predictable result of introducing the nucleic acids into the erythroid cells.  Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

15.	Claims 1-6, 11, 13, 14, 17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Edinger et al. taken each Chang et al., Marsee et al., and Stavridis et al., in further view of O’Shea et al. (WO 13/138505).
The teachings of Edinger et al., Chang et al., Marsee et al., and Stavridis et al. are applied as above for claims 1-6, 13, 14, 17, and 19-22.  Edinger et al., Chang et al., Marsee et al., and Stavridis et al. do not specifically teach the human TF set forth by SEQ ID NO: 11 (claim 11).  However, the human TF set forth by SEQ ID NO: 11 was known and used for targeting in the prior art (see O’Shea et al., [0158], Table 3; see the attached Sequence Alignment).  Using human Tf would have been obvious to one of skill in the art to achieve the predictable result of introducing exogenous polypeptides into human erythroid cells, when obtaining genetically engineered human erythroid cells was needed.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

s 1-6, 12-14, 17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Edinger et al. taken each Chang et al., Marsee et al., and Stavridis et al., in further view of Lee et al. (Eur. J. Biochem., 2001, 268: 2004-2012).
The teachings of Edinger et al., Chang et al., Marsee et al., and Stavridis et al. are applied as above for claims 1-6, 13, 14, 17, and 19-22.  Edinger et al., Chang et al., Marsee et al., and Stavridis et al. do not teach HAIYPRH as the targeting agent (claim 12).  Lee et al. teach that HAIYPRH, a peptide binding the human TfR, could be used for targeted delivery to hTfR-expressing cells (see Abstract; p. 2011, column 2, last paragraph).  One of skill in the art would have found obvious to modify Edinger et al., Chang et al., Marsee et al., and Stavridis et al. by replacing Tf with HAIYPRH to achieve the predictable result of introducing the nucleic acids into the erythroid cells.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

17.	Claims 1-7, 13, 14, 17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Edinger et al. taken each Chang et al., Marsee et al., and Stavridis et al., in further view of both Traxler et al. (Blood, 2015, 126: 640) and Zuris et al. (Nat. Biotechnol., 2014, 33: 73-80).
The teachings of Edinger et al., Chang et al., Marsee et al., and Stavridis et al. are applied as above for claims 1-6, 13, 14, 17, and 19-22.  Edinger et al., Chang et al., Marsee et al., and Stavridis et al. do not teach a polypeptide (claim 7).  However, Edinger et al. teach that the method is used to obtain cells for therapeutic purposes.  Traxler et al. teach using Cas9/gRNA to edit the [Symbol font/0x67]-globin locus in erythroid precursors 
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

Response to Arguments
18.	Double patenting
	The argument addressing the double patenting rejections over the claims of the U.S. Patents Nos. 10,344,263; 10,456,421; 10,329,531; 10,301,593; 10,301,594; 10,557,119; 10,568,910; and 10,517,897 is not new and was previously addressed.

The request that the double patenting rejections over the copending applications 16/315,967, 16/383,236, and 17/072,611 be held in abeyance is acknowledged.  However, the rejections will be maintained until terminal disclaimers are submitted or claims are amended to obviate the rejections.


35 U.S.C. 103
The arguments are not new and were previously addressed.  Griffiths and Frazier were previously discussed.  Again, Griffiths and Frazier teach that immature reticulocytes express CD71, while the more mature reticulocytes have decreased or no CD71 expression. The paragraph indicated by the applicant on p. 321 in McAdams refers to the teachings in Okumura (Blood, 1992, 80: 642-650).  Similar to Frazier, Okumura teaches that CD71 is lost at the mature reticulocyte stage (see paragraph bridging p. 647 and 648; p. 648, Fig. 3).
However, the claims do not require transfecting mature reticulocytes.  The claims require transfecting erythroid progenitors in the maturation phase.  As evidenced by Frazier and Okumura, it was common knowledge in the prior art that erythroid progenitors in the maturation phase express CD71.  Thus, one of skill in the art would have known that that CD71-targeted LNPs could be used to transfect erythroid progenitors in the maturation phase.
For these reasons, the following arguments are not found persuasive: (1) lack of motivation to target CD71; and (2) unexpected finding that CD71 targeting could be used introduce a payload into erythroid precursors in the maturation phase.

The applicant argues that, despite transferrin being internalization throughout the maturation phase as demonstrated by Fig. 2 and Example 6, the applicant was able to use CD71 targeting to successfully deliver a nucleic acid to progenitors in the maturation phase.


New Rejections
Claim Rejections – 35 USC § 103
19.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

20.	Claims 1-6, 13, 14, 17, 19-22, and 28-34 are rejected under 35 U.S.C. 103 as being unpatentable over Edinger et al. taken with each Chang et al., Marsee et al., and Stavridis et al., in further view of Okumura et al. (Blood, 1992, 80: 642-650), as evidenced by Wahed et al. (Hematology and Coagulation, 2015, Abstract).  
The teachings of Edinger et al., Chang et al., Marsee et al., and Stavridis et al. are applied as above for claims 1-6, 13, 14, 17, and 19-22.  Edinger et al., Chang et al., Marsee et al., and Stavridis et al. do not specifically teach transfecting the erythroid progenitors on days 1-6 of the maturation phase (days M1-M6; claims 28-34).  However, Edinger et al. teach that the erythroid progenitors to be transfected could be proerythroblasts, normoblasts, or reticulocytes, where the normoblasts could be early, intermediate, or late normoblasts (see [0019]).  As evidenced by Wahed et al., early, intermediate, and late normoblasts are the same as basophilic, polychromatophilic, and orthochromatic erythroblasts, respectively (see Abstract).  Okumura et al. teach that CD71 is expressed during the maturation phase by the GPA+ erythroblasts (proerythroblasts, basophilic erythroblasts, polychromatophilic erythroblasts, and orthochromatic erythroblasts) and by the GPA+ early reticulocytes (see p. 644, Table 1; p. 646, Table 2; paragraph bridging p. 647 and 648; p. 648, Fig. 3).  Transfecting any one of these erythroid progenitors would have been obvious to one of skill in the art to achieve the predictable result of obtaining cells for therapeutic purposes.  Absent evidence to the contrary, transfecting the GPA+ erythroid progenitors corresponds to transfecting on days M1-M6 as claimed.  This is supported by the specification disclosing that GPA+ erythroid progenitors are present in the maturation phase at days M0-M5 (see p. 52, Table 1).  
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.


Conclusion
21.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633